PER CURIAM
After reviewing the evidence and considering the law, we conclude petitioner is eligible to be conditionally admitted to the practice of law in Louisiana, subject to the following conditions:
1. Petitioner shall continue to comply with the terms of the recovery agreement he signed with the Alabama Lawyer Assistance Program ("ALAP") on January 20, 2016.
2. The period of this conditional admission shall coincide with the period of petitioner's ALAP agreement. However, petitioner's conditional admission status shall not be terminated until this court so orders.
3. Petitioner shall authorize the Director of ALAP to report any violations of the ALAP agreement to the Louisiana Office of Disciplinary Counsel ("ODC").
4. Upon the expiration of the term of petitioner's ALAP agreement, the Director of ALAP shall forward to the ODC (a) a final report of petitioner's progress and participation in ALAP, and (b) a recommendation regarding the need for petitioner's continued participation in ALAP.
5. Following receipt of the report from ALAP, the ODC shall file a report in this court in which it shall recommend whether the conditional admission shall be allowed to terminate or shall be extended.
*12936. Petitioner shall cooperate with ALAP and the ODC, and shall comply with any and all requirements imposed upon him by ALAP and the ODC.
Should petitioner fail to make a good faith effort to satisfy these conditions, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.
CLARK, J., would require an evaluation by the Judges and Lawyers Assistance Program.
CRICHTON, J., would require an evaluation by the Judges and Lawyers Assistance Program.
GENOVESE, J., would require an evaluation by the Judges and Lawyers Assistance Program.